         Case 2:20-cv-06398-CMR Document 28 Filed 09/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 INFINITY REAL ESTATE, LLC, et al.,
                       Plaintiffs,
               v.                                     CIVIL ACTION NO. 20-6398

 TRAVELERS EXCESS AND SURPLUS
 LINES COMPANY,
                       Defendant.

                                          ORDER

       AND NOW, this 13th day of September 2021, upon consideration of Defendant

Travelers Excess and Surplus Lines Company’s Motion to Dismiss, the responses and replies

thereto, and for the reasons stated in the accompanying memorandum, it is hereby ORDERED

that Defendant’s Motion [Doc. No. 12] is GRANTED. Plaintiffs’ Complaint is DISMISSED

with prejudice and the Clerk of the Court is directed to CLOSE the case.

       It is so ORDERED.

                                                      BY THE COURT:

                                                      /s/ Cynthia M. Rufe
                                                      _____________________
                                                      CYNTHIA M. RUFE, J.
